DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claims 1, 3-20 are currently pending.  In response to the Office Action mailed 5/11/2022, applicant amended claims 1 and canceled claim 2.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/22/2022, with respect to claim 1 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 2, previously indicated as containing allowable subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180088345 A1 to Won et al.
Regarding Claim 1.  Won discloses a light-concentrating plate comprises a plurality of dimming units arranged in an array (See Fig. 1A and Fig. 1B), and each of the plurality of dimming units comprises: a house (See at least Fig. 2A), wherein the house comprises a first wall (See at least Fig. 2A, wall of substrate 20), a second wall opposite to the first wall (See at least Fig. 2A wall of substrate 10), and a side wall connected to both the first wall and the second wall (See at least Fig. 2A Partitions 12 and 13); and the house allows light to pass through at least from the first wall to the second wall (as seen in Fig. 2A and Fig. 2B); a first light-transmissive liquid filled in the house (Fig. 2A electrolyte 16), wherein the first light-transmissive liquid is a conductive liquid (see at least para 46); a first electrode layer located on the second wall (Fig. 2A conductive film 11), wherein the first electrode layer allows the light to pass through (as shown in Fig. 2A); and an adjustment electrode located on the side wall of the house, wherein the adjustment electrode is insulated from the first electrode layer (See Fig. 2A conductive film 14). 
Regarding Claim 3.  Won further discloses each of the plurality of dimming units further comprises a second light-transmissive liquid filled in the house, wherein the second light-transmissive liquid is a non-conductive liquid, and the first light-transmissive liquid and the second light-transmissive liquid are insoluble with each other (para 43); and a first affinity between the second wall and the second light-transmissive liquid is different from a second affinity between the second wall and the first light-transmissive liquid (As shown in Fig. 2A). 
Regarding Claim 7.  Won further discloses a controller connected to the adjustment electrode and the first electrode layer and configured to apply a voltage between the adjustment electrode and the first electrode layer (See at least Fig. 2A power supply 6). 
 Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first wall is a light- transmissive layer, the second wall is an insulating layer, and the first electrode layer is located on a side of the insulating layer facing away from the first wall; and the plurality of dimming units share a common light-transmissive layer, a common insulating layer, and a common first electrode layer” in combination with the all other limitations of claim 1.
Claims 3-7 are allowable due to dependency to claim 1.
US 20180088345 A1 to Won et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8 in combination with the all other limitations of claim 1.  Specifically, Won discloses various limitations of base claim 1: a light-concentrating plate comprises a plurality of dimming units arranged in an array (See Fig. 1A and Fig. 1B), and each of the plurality of dimming units comprises: a house (See at least Fig. 2A), wherein the house comprises a first wall (See at least Fig. 2A, wall of substrate 20), a second wall opposite to the first wall (See at least Fig. 2A wall of substrate 10), and a side wall connected to both the first wall and the second wall (See at least Fig. 2A Partitions 12 and 13); and the house allows light to pass through at least from the first wall to the second wall (as seen in Fig. 2A and Fig. 2B); a first light-transmissive liquid filled in the house (Fig. 2A electrolyte 16), wherein the first light-transmissive liquid is a conductive liquid (see at least para 46); a first electrode layer located on the second wall (Fig. 2A conductive film 11), wherein the first electrode layer allows the light to pass through (as shown in Fig. 2A); and an adjustment electrode located on the side wall of the house, wherein the adjustment electrode is insulated from the first electrode layer (See Fig. 2A conductive film 14).
However, Won does not disclose that “the first wall is a light- transmissive layer, the second wall is an insulating layer, and the first electrode layer is located on a side of the insulating layer facing away from the first wall; and the plurality of dimming units share a common light-transmissive layer, a common insulating layer, and a common first electrode layer.”  
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 8.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a light-concentrating device comprising a light-concentrating plate located on the transparent display panel” in combination with the all other limitations of claim 8.
Claims 9-16 are allowable due to dependency to claim 8.
US 20180088345 A1 to Won et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8 in combination with the all other limitations of claim 8.  Specifically, Won discloses various limitations of base claim 8: a light-concentrating plate comprises a plurality of dimming units arranged in an array (See Fig. 1A and Fig. 1B), and each of the plurality of dimming units comprises: a house (See at least Fig. 2A), wherein the house comprises a first wall (See at least Fig. 2A, wall of substrate 20), a second wall opposite to the first wall (See at least Fig. 2A wall of substrate 10), and a side wall connected to both the first wall and the second wall (See at least Fig. 2A Partitions 12 and 13); and the house allows light to pass through at least from the first wall to the second wall (as seen in Fig. 2A and Fig. 2B); a first light-transmissive liquid filled in the house (Fig. 2A electrolyte 16), wherein the first light-transmissive liquid is a conductive liquid (see at least para 46); a first electrode layer located on the second wall (Fig. 2A conductive film 11), wherein the first electrode layer allows the light to pass through (as shown in Fig. 2A); and an adjustment electrode located on the side wall of the house, wherein the adjustment electrode is insulated from the first electrode layer (See Fig. 2A conductive film 14).  However, Won does not disclose that “light-concentrating display screen, comprising a transparent display panel, a reflective layer located on the transparent display panel and comprising a light-transmissive structure, and a light-concentrating device comprising a light-concentrating plate located on the transparent display panel.”  
Further, US 20150109755 A1 to Noguchi discloses a transparent display panel (Fig. 1 liquid crystal panel 32), a reflective layer located on the transparent display panel (Fig. 1 reflective sheet 13) and comprising a light-transmissive structure (See Fig. 1), but does not disclose a light-concentrating device comprising a light-concentrating plate located on the transparent display panel.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8.  
Regarding Claim 17.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a camera module and a light-concentrating device comprising a light-concentrating plate located on the transparent display panel; the camera module being located on a corresponding position of the light- transmissive structure” in combination with the all other limitations of claim 17.
Claims 18-20 are allowable due to dependency to claim 17.
US 20180088345 A1 to Won et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17 in combination with the all other limitations of claim 17.  Specifically, Won discloses various limitations of base claim 1: a light-concentrating plate comprises a plurality of dimming units arranged in an array (See Fig. 1A and Fig. 1B), and each of the plurality of dimming units comprises: a house (See at least Fig. 2A), wherein the house comprises a first wall (See at least Fig. 2A, wall of substrate 20), a second wall opposite to the first wall (See at least Fig. 2A wall of substrate 10), and a side wall connected to both the first wall and the second wall (See at least Fig. 2A Partitions 12 and 13); and the house allows light to pass through at least from the first wall to the second wall (as seen in Fig. 2A and Fig. 2B); a first light-transmissive liquid filled in the house (Fig. 2A electrolyte 16), wherein the first light-transmissive liquid is a conductive liquid (see at least para 46); a first electrode layer located on the second wall (Fig. 2A conductive film 11), wherein the first electrode layer allows the light to pass through (as shown in Fig. 2A); and an adjustment electrode located on the side wall of the house, wherein the adjustment electrode is insulated from the first electrode layer (See Fig. 2A conductive film 14).  However, Won does not disclose that “light-concentrating display screen, comprising a transparent display panel, a reflective layer located on the transparent display panel and comprising a light-transmissive structure, and a light-concentrating device comprising a light-concentrating plate located on the transparent display panel.”  
Further, US 20150109755 A1 to Noguchi discloses a transparent display panel (Fig. 1 liquid crystal panel 32), a reflective layer located on the transparent display panel (Fig. 1 reflective sheet 13) and comprising a light-transmissive structure (See Fig. 1), but does not disclose a camera module and a light-concentrating device comprising a light-concentrating plate located on the transparent display panel; the camera module being located on a corresponding position of the light- transmissive structure.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871